Citation Nr: 1033631	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-08 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to February 
2006.  He also had Reserve service, and his service personnel 
records appear to document a period of active duty training from 
July 1991 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2008 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
received in November 2008, a statement of the case was issued in 
January 2009, and a substantive appeal was received in March 
2009.

In June 2010, the Veteran testified at a travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

Initially, the Board notes that the Veteran requested that his 
claim be considered under the provisions of 38 C.F.R. § 3.317; 
however, the Board finds that this regulation is not applicable, 
since the Veteran did not serve in the Southwest Asia theater.

The Board also notes that the Veteran has not been afforded VA 
examination to assess the nature and etiology of his claimed 
sleep apnea disability.  In this regard, VA has a duty to assist 
claimants in the development of facts pertinent to their claims 
and VA must accomplish additional development of the evidence if 
the record currently before it is inadequate.  38 U.S.C.A. § 
5103A.  The Veteran has submitted multiple statements that he 
acquired sleep apnea during his active duty service and has had 
it since service.  He has also submitted numerous lay statements 
from fellow service members and a significant other that maintain 
that the Veteran had symptoms of sleep impairment during his 
active duty service and continues to experience such symptoms.  
The Board finds that the Veteran is competent report symptoms of 
sleep impairment and/or disturbances.  See Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007) (providing that lay testimony is 
competent to establish the presence of observable symptomatology, 
such as varicose veins, and may provide sufficient support for a 
claim of service connection).  Recent VA treatment records 
document that the Veteran has been diagnosed with sleep apnea.  
Therefore, in order to afford the appellant every consideration 
with his appeal, the Board finds that the Veteran should be 
afforded a VA examination to assess the nature and etiology of 
his claimed sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, the Board notes that the Veteran testified during 
his June 2010 Board hearing that the Kansas Army National Guard 
had been placing him on temporary profiles for sleep apnea since 
2009, and that these would continue until his retirement in 2010.  
The Board notes that the most recent records obtained from the 
Kansas Army National Guard are from March 2006.  Therefore, in 
order to more fully address the Veteran's contentions, the Board 
believes it appropriate to again request his Kansas Army National 
Guard service treatment records.  As such, the AMC/RO should 
request and obtain any missing service treatment records.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009); see also Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992). 

Lastly, the Board notes that the most recent VA outpatient 
treatment records are from May 2009.  In light of the need to 
return the case for additional development and in order to afford 
the Veteran every consideration with his appeal, the Board 
believes it appropriate to obtain any missing VA treatment 
records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal.

2.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records that are not already 
incorporated into the claims file, 
specifically including any recent Kansas Army 
National Guard treatment records.  If 
additional records are not available, or the 
search for any such records otherwise yields 
negative results, that fact should be clearly 
documented in the claims file.

3.  Then, the Veteran should be scheduled for 
an appropriate VA examination to ascertain 
the nature and etiology of his claimed sleep 
apnea.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinion:

Is it at least as likely as not (i.e., a 
50% or higher degree of probability) that 
the Veteran's claimed sleep apnea is 
causally related to his active duty 
service or any incident therein?

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.

4.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

5.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


